Citation Nr: 9919151	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-30 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for cervical spine 
disability.

2. Entitlement to service connection for disability of the 
right upper extremity.

3. Entitlement to an evaluation in excess of 10 percent for 
psychiatric disability from June 8, 1992, to January 26, 
1996, and in excess of 30 percent beginning January 27, 
1996.

4. Entitlement to an increased evaluation for de Quervain's 
disease of the left wrist, currently rated as 10 percent 
disabling.

5. Entitlement to a total disability rating on the basis of 
unemployability due to service-connected disabilities.

6. Entitlement to service connection for migraine headaches.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from March 1980 to October 
1983.  In a March 1995 decision, the Board of Veterans' 
Appeals (Board) granted service connection for psychiatric 
disability and remanded the other issues on appeal to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, for additional development.  While 
the case was in remand status, additional issues were 
developed for appellate consideration.  The case was returned 
to the Board in June 1998.

The issue of entitlement to service connection for cervical 
spine disability is decided herein while the other issues 
appearing on the title page are addressed in the remand 
portion of this action.





FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the claim for service connection for 
cervical spine disability has been obtained.

2.  The veteran's cervical spine disability originated in 
service.


CONCLUSION OF LAW

Cervical spine disability was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for cervical spine 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Additionally, the facts relevant to the issue 
have been properly developed and the statutory obligation of 
VA to assist the veteran in the development of her claim has 
been satisfied.  38 U.S.C.A. § 5107(a).

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  

The veteran's service medical records do not reveal any 
complaints or findings of neck disability on entrance medical 
history and physical examination reports dated in January 
1980.  She complained in March 1982 of intermittent neck 
problems for the previous two and a half months since a fall 
in December 1981.  Examination of the neck revealed full 
range of motion with some tenderness in the lower neck.  X-
rays of the cervical spine in July 1982 did not show any 
abnormality.  The veteran noted neck problems again in March 
1983; cervical strain was diagnosed.  No neck abnormality was 
found on examination in May 1983.  The veteran's neck was 
noted to be normal on discharge examination in October 1983.

March 1992 X-rays of the cervical spine showed loss of the 
normal lordotic curve with a very minimal kyphotic curve of 
the apex at approximately the C5-6 level and minimal 
degenerative changes of C5-6.  

According to a December 1992 report from R. W. Springstead, 
M.D., the veteran had cervical spondylosis of C5-6.

On VA orthopedic examination in January 1996, which included 
a review of the veteran's medical records, it was noted that 
the veteran had apparently sustained a neck injury in 1982 
and had continued to complain of neck pain with symptoms of 
"pins and needles" in the upper extremities with occasional 
radiation to the fingers.  There was limited range of motion 
of the cervical spine with evidence of pain at the extremes 
of motion.  It was noted that an MRI showed some degenerative 
joint disease changes.  The diagnosis was chronic cervical 
strain with neuropathy, service-connected.

The veteran complained of cervical spine disability in 
service, and cervical strain was diagnosed in March 1983.  X-
rays of the neck in 1992 showed degenerative changes at C5-6.  
After review of the claims file in January 1996, a VA 
examiner concluded that the veteran had chronic cervical 
strain and that she had had it since service.  Therefore, the 
Board finds that the preponderance of the evidence supports 
the claim for service connection for cervical spine 
disability.


ORDER

Service connection for cervical spine disability is granted.



REMAND

According to the VA examiner on neurological examination in 
January 1996, there was no objective evidence of right upper 
extremity disability.  However, another VA examiner on 
orthopedic examination in January 1996 diagnosed tendinitis 
of the right wrist and concluded that it originated in 
service.  The record includes other post-service medical 
evidence indicating that the veteran also has fibromyalgia of 
the right wrist.  Reconciliation of these conflicting 
findings needs to be obtained prior to Board adjudication of 
the issue of entitlement to service connection for disability 
of the right upper extremity.  

The Board also notes that the veteran is reportedly receiving 
frequent VA treatment for her service-connected psychiatric 
disability and may be receiving VA treatment for her service-
connected left wrist disability.  The veteran has submitted a 
few VA outpatient records for 1996 and 1997, but otherwise 
the claims folders contain no VA outpatient records for the 
period since 1995.  The record does not reflect that the RO 
has attempted to obtain more recent VA treatment records.

Moreover, although fibromyalgia of the left wrist was not 
diagnosed on the January 1996 VA examinations, the record 
does contain earlier medical evidence indicating that the 
veteran has fibromyalgia of the left wrist.

The Board further notes that the record contains a copy of an 
August 1996 letter from the RO to the veteran informing her 
that it had been determined that due to her mental and 
physical condition, it was not reasonably feasible for the 
veteran to benefit from the vocational rehabilitation 
program.  The veteran has indicated that evidence pertinent 
to her claims could be obtained from her VA vocational 
rehabilitation folder.  The record reflects that neither the 
veteran's VA vocational rehabilitation folder nor a copy of 
the record therein has been associated with the claims 
folders.   

The Board also notes that the September 1997 supplemental 
statement of the case contains an incomplete and inaccurate 
statement of the new schedular criteria for evaluating mental 
disorders. 

Finally, the Board notes that service connection for migraine 
headaches was denied in a February 1997 rating decision.  
This issue was subsequently addressed in a supplemental 
statement of the case issued in September 1997.  Whether the 
veteran has submitted a timely substantive appeal in response 
to the supplemental statement of the case is a matter which 
must be addressed in a statement of the case.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The veteran should be provided a 
statement of the case on the issue of 
whether a timely substantive appeal has 
been submitted with respect to the issue 
of entitlement to service connection for 
migraine headaches.  

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care provider, including VA, who 
may possess additional records pertinent 
to any of the issues remaining on appeal.  
After obtaining any necessary consent 
forms for the release of the veteran's 
private medical records, the RO should 
obtain, and associate with the file, all 
records noted by the veteran that are not 
currently on file.  In any event, the RO 
should obtain a copy of all pertinent VA 
inpatient and outpatient records for the 
period since June 1995.

3.  The veteran's VA vocational 
rehabilitation folder or a copy of the 
records contained therein should be 
associated with the claims folders.

4.  The veteran should be provided and 
requested to complete and return a 
current Application for Increased 
Compensation Based on Unemployability, VA 
Form 21-8940.

5.  After the above, the RO should 
arrange for a VA psychiatric examination 
of the veteran by a board certified 
specialist, if available, to determine 
the severity of her service-connected 
psychiatric disability.  The claims 
folders, including a copy of this REMAND, 
must be made available to the examiner 
before the examination for proper review 
of the medical history, and the examiner 
should indicate whether the file was 
reviewed.  The examiner should indicate 
with respect to each of the psychiatric 
symptoms identified under the new 
schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected psychiatric disability.  The 
examiner should also provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected psychiatric 
disability, to include whether it renders 
her unemployable.  The examiner should 
also provide a Global Assessment of 
Functioning score with an explanation of 
the significance of the score assigned.  
All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.

6.  The RO should also arrange for a VA 
orthopedic examination of the veteran by 
board certified specialist who has not 
previously examined her, if available, to 
determine the nature, severity, and 
etiology of any right upper extremity 
disability and the current nature and 
severity of the service-connected left 
wrist disability.  The claims folders, 
including a copy of this REMAND, must be 
made available to the examiner for study 
prior to the examination, and the 
examiner should indicate whether the 
folders were reviewed.  Any necessary 
tests or studies, including X-rays, 
should be conducted, and all findings 
should be reported in detail.  

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  The functional 
impairment due to pain should be 
identified.  The physician should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  

The examiner should specifically address 
whether fibromyalgia is present in the 
left upper extremity, and if so, should 
provide an opinion concerning its 
etiology, to include whether it is at 
least as likely as not that it is 
etiologically related to service or was 
caused or chronically worsened by 
service-connected disability.  The 
examiner should also provide an opinion 
concerning the etiology of any 
tendinitis, fibromyalgia or other 
currently present right upper extremity 
disorder, to include whether it is at 
least as likely as not that the right 
upper extremity disability is 
etiologically related to service or was 
caused or chronically worsened by 
service-connected disability.  In 
addition, the examiner should provide an 
opinion concerning the impact of the 
service-connected left wrist disability 
and any right upper extremity disability 
on the veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.

7.  The veteran should also be provided a 
VA examination to determine the current 
degree of severity of the service-
connected tension headaches.  The claims 
files must be made available to the 
examiner for review, and any indicated 
studies should be performed.  The 
examiner should obtain information from 
the veteran concerning the frequency and 
duration of her headaches.  The examiner 
should provide an opinion concerning the 
impact of the tension headaches on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided. 

8.  Thereafter, the RO should review the 
claims folders and ensure that all 
developmental actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issues of 
entitlement to service connection for 
disability of the right upper extremity, 
on a direct and secondary basis, 
entitlement to an increased evaluation 
for the service-connected left wrist 
disability, and entitlement to an 
evaluation in excess of 30 percent for 
the service-connected psychiatric 
disability, to include consideration of 
the revised criteria for evaluating 
mental disorders, and consideration of 
the provisions of 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. §§ 3.321(b)(1) and 4.7.  
The RO should also readjudicate the issue 
of entitlement to a total disability 
rating based on unemployability due to 
service-connected disabilities if it 
remains at issue.

9.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, with 
appropriate notice of the new schedular 
criteria for evaluating mental disorders 
(if the psychiatric issue remains at 
issue), and provide the veteran and her 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

